Citation Nr: 1418581	
Decision Date: 04/25/14    Archive Date: 05/02/14

DOCKET NO.  10-34 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial disability evaluation in excess of 30 percent for coronary artery disease (CAD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1961 to December 1965.  
This matter originally came before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection for coronary artery disease and assigned a noncompensable disability evaluation.  

In an April 2010 rating determination, the RO increased the Veteran's disability evaluation from noncompensable to 10 percent disabling, effective the date of the application for service connection.  

In a November 2012 rating determination, the RO increased the Veteran's disability rating from 10 percent to 30 percent, effective the date of application for service connection.

In November 2013, the Board remanded the Veteran's claim for additional development.  The directed development has been completed, and because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998).   

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system, but included a review of the Veteran's file on "Virtual VA" as well.


FINDING OF FACT

The Veteran's CAD does not produce dyspnea, fatigue, angina, dizziness, or syncope as a result of a workload of fewer than 5 METs.  There has been no congestive heart failure or myocardial infarction, and the left ventricular ejection fraction has not been 50 percent or lower.





CONCLUSION OF LAW

The Veteran's CAD has not met the criteria for a disability rating higher than 30 percent. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, including § 4.1, 4.2, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7005 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran initially filed a claim for service connection for CAD in December 2009.  Upon being granted service connection, the Veteran filed an NOD requesting a higher initial rating.  In a letter received in April 2012, the Veteran specifically requested an increased rating to 30 percent for CAD due to chest pains in his left breast, numbness in his left hand, and periods of fatigue and dizziness.  Upon examination, a 30 percent rating was granted effective from the date the Veteran applied for service connection.  

However, subsequent to this decision, the Veteran contended that he may warrant a higher rating than 30 percent due to a possible worsening of his condition that had been ascertained in a July 2012 ultrasound.  The ultrasound indicated that the Veteran had a 70% blockage in the stent in his right carotid artery and that he may need to undergo surgery again due to this blockage.  The claim was remanded for development on this issue.   

As will be discussed below, follow-up testing determined that the Veteran did not have a blockage that would require surgery and no increase in functional capacity was ascertained.  Based upon the evidence of record, the Veteran does not (and has not at any time during the appeal period) have symptoms of CAD that would warrant a rating in excess of 30 percent.   

Disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7.  When, after careful consideration of all the obtainable information, a reasonable doubt arises regarding the degree of disability doubt will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  

In determining the disability evaluation, VA has a duty to consider all possible regulations which may be potentially applicable based upon the assertions and issues raised in the record.  After such a consideration, VA must explain to the Veteran the reasons and bases utilized in the government's decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

On a claim that arises from an initial grant of service connection, the Board must consider the application of "staged" ratings for different periods from the filing of the claim forward, if the evidence suggests that such a rating would be appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In the instant case, there is no evidence that the disability has significantly changed and a uniform evaluation is warranted.
The Board has reviewed all of the evidence in the Veteran's paperless claims file with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Consequently, the following discussion will be limited to the evidence the Board finds to be relevant.     

The rating criteria for Diagnostic Code 7005 for Arteriosclerotic heart disease (Coronary Artery Disease) are as follows:  Chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent ................................................................100 percent.  38 C.F.R. § 4.104. 

More than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent .............................................. 60 percent.  Id. 

Workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray ....... 30 percent.  Id.

One MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute. When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow, that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

In October 2007, the Veteran visited the Fort Worth Outpatient Clinic.  The Veteran stated that since his last visit he had a carotid doppler done that showed a critical lesion.  He was referred to a vascular surgeon and had the right carotid artery stented in July 2007.  He was placed on chronic ASA but developed a gastrointestinal bleed for which he was instructed to stop the ASA.  The Veteran reported concern over his stopping the ASA with the stent recently placed.  He noted more fatigue lately but was otherwise doing well.  The Veteran was advised to call the vascular surgeon and ask for a long term anticoagulant.

The Veteran visited the Fort Worth Outpatient Clinic for follow-up visits in June 2008, December 2008, and April 2009.  The Veteran reported that he was feeling well with no acute complaints.  

During a follow-up visit in October 2009, the Veteran reported another carotid Doppler was done, which showed evidence of restenosis.  He denied any chest pain or shortness of breath, but had noticed a decrease in exercise tolerance. 

In December 2009, the Veteran returned for evaluation after abnormal stress test results.  The Veteran stated that for several months has had increasing fatigue with activity.  His 2 mile walk tired him out more easily than in past.  He reported dyspnea on exertion, but no chest pain while walking.  He did note a few episodes of left sided chest pain radiating to the left arm over last several months, which occurred at rest.  Subsequent to a nuclear perfusion scan, the Veteran underwent a percutaneous coronary intervention and angiography that demonstrated obstructive CAD in the OM1, which was stented.  Non-obstructive CAD was also reported.  Following the operation, the Veteran was reported as stable, without complaints and was encouraged to continue exercising.  

In January 2010, the Veteran returned for a post-surgery follow up and reported no recurrence of discomfort post-surgery. 

In June 2012, the Veteran underwent a VA examination to evaluate the extent of the Veteran's functional impairment due to his CAD. The Veteran was required to continuously take medication for treatment of his condition and had underwent percutaneous coronary intervention in December 2009 at the Dallas VAMC.  The Veteran had no history of myocardial infarction, coronary bypass surgery, pacemaker implant, or congestive heart failure.  

The examiner reported that the Veteran had previously undergone a diagnostic exercise test in November 2007, but METs were not calculated.  The Veteran reported some chest pain upon increased activity, which the examiner found to be consistent with activities, that use greater than 7 to 10 METs (includes activities like climbing stairs, moderate cycling, jogging, and sawing wood).  The Veteran did not report chest pain or other CAD symptoms at 1-3 METs (eating, dressing, taking a shower), or 3-5 METs (light yard work, mowing the lawn with a power mower, and brisk walking).  The examiner also reported that the Veteran underwent an EKG and an echocardiogram in January 2010, which provided evidence of cardiac hypertrophy and a left ventricular ejection fraction (LVEF), which was greater than 50 percent.

In February 2013, the Veteran was seen at a VA Vascular Clinic where he was diagnosed with asymptomatic right carotid stenosis status post right carotid stent with in-stent stenosis.  The physician reported that a duplex ultrasound done in July 2012 revealed possible in-stent stenosis and a possible AV malformation versus a pseudoaneurysm.  A CT angiogram was obtained that revealed no evidence of an AV malformation or pseudoaneurysm, but did reveal 70% in-stent stenosis. 
However, records from April 2013 indicate that the duplex report was re-reviewed and the velocities were stable, and review of the CTA did not show significant in-stent restenosis, rather it displayed extrinsic compression on the stent from the calcified artery.  The Veteran was advised to get follow-up duplex in 1 year and no surgery was planned.  

The Veteran underwent an additional VA examination in December 2013.  The examiner reviewed the Veteran's claims file and noted that the Veteran was diagnosed with ischemic heart disease in 2007.  No history of congestive heart failure was reported.  The examiner reported that the Veteran currently denied experiencing dizziness, angina, or fatigue associated with any specific level of physical activity.  LVEF was reported to be 69 percent based upon a November 2009 test.  The Veteran reported occasional pains down the right arm and left side of chest with no specific trigger, but denied shortness of breath or fatigue with the pain.  He stated that the pain may come while at rest or walking, but he still uses the treadmill (3 miles) and exercise bike 4 times per week and does not experience chest pain. 

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The evidence prior to (and since) December 30, 2009, does not indicate that the Veteran had a workload limit of fewer than 5 METs.  While the Veteran has indicated some chest pain at rest and while walking, the Veteran has been able to regularly perform activities of METs 7-10 or greater (treadmill and exercise bike) without complaints since his second stent was put in place in December 2009.  While the Board understands that the Veteran does have occasional complaints of chest pain that is unrelated to his physical activity, the Board notes that the rating schedule for disabilities is intended to be reflective of impairments in functional capacity.  Here, the Veteran reports that he is able to perform all activities that could be restricted at the 60 percent or 100 percent ratings (such as eating, dressing and walking briskly), as well as, higher levels of physical activity without resulting symptomatology.  

Considering the examiners' findings and the picture presented by most of the Veteran's statements, the Board finds that the preponderance of the evidence indicates a workload limitation level that does not meet the criteria for a rating higher than 30 percent.  The Veteran's own accounts do not describe limitation significantly greater than the limitation indicated by his examination results.  Further, the Board notes that the Veteran suggested a 30 percent rating would be adequate compensation prior to 2012 test results, which mistakenly indicated that the Veteran would require further surgical intervention.  As neither workload limitation levels nor diagnostic findings support a higher rating, the Board finds that the Veteran's condition is more accurately described by the current 30 percent rating and an initial rating higher than 30 percent is denied.

When there is an exceptional disability picture, such that the rating schedule criteria do not reasonably describe a claimant's disability level and symptomatology, a case may be referred to the Director of the VA Compensation Service for consideration of an extraschedular rating.  See 38 C.F.R. § 3.321(b)(1) (2013); see also Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Extraschedular ratings are limited to cases in which it is impractical to apply the regular standards of the rating schedule because there is an exceptional or unusual disability picture, with such related factors as frequent hospitalizations or marked interference with employment. 38 C.F.R. § 3.321(b)(1).

While the Veteran has unusual symptoms of chest pain that appear to be unrelated to his level of activity, the Board finds that an extraschedular rating would not be appropriate in this case. The Veteran's CAD has not required frequent hospitalizations or caused marked interference with employment.  While the Veteran has undergone two surgical interventions since July 2007, the Board does not find these instances rise to the level of "frequent" hospitalizations in light of the fact that the Veteran was able to participate in typical physical activities shortly after both procedures.  Further, there have been no reports that the Veteran's condition has interfered with his employment.  Thus, the Board finds that the Veteran's CAD does not meet the Thun test, and a referral for consideration of an extraschedular rating is not warranted.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist a claimant in the development of a claim for VA benefits.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b).  The Court has stated that the requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004).

The RO provided the Veteran with VCAA notice in a letter issued in January 2010. The letter addressed the information and evidence necessary to substantiate claims for service connection and increased ratings, and informed the Veteran how VA assigns effective dates.  The letters also addressed who was to provide the evidence.

The claims file contains the Veteran's service medical records, post-service medical records, statements from the Veteran and those close to him, and reports from VA medical examinations.  The Veteran has had examinations that were adequate for purposes of rating his CAD.  In response to the Board's remand instructions, medical records were obtained, and two VA examinations (June 2012, December 2013) were sought.  The Board is satisfied that there has been substantial compliance with the remand directives, and the decision was fit for adjudication without prejudice to the Veteran.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate the CAD rating claims, as well as the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran has actively participated in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so. Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to have caused injury to the Veteran's interests.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless, and does not prohibit consideration of those claims on the merits.  See Conway, at 1374, Dingess, at 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).
ORDER

Entitlement to an initial disability rating higher than 30 percent for coronary artery disease is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


